  jimmy@breedinglaw.com; matthew@breedinglaw.com; joy@breedinglaw.com; stef@breedinglaw.com;
  shelley@breedinglaw.com; Reppert, Paige <PReppert@LewisThomason.com>; Wheeler, Virginia K.
  <VWheeler@LewisThomason.com>
  Subject: Re: Proposed Joint Motion to Extend Deadlines

  I agree with John.

  Hope everyone has a nice weekend,

  Chris

  Sent from my iPhone

  Direct Line: (865) 541-5256


  On Oct 23, 2020, at 9:15 AM, John Lawhorn <jlawhorn@fmsllp.com> wrote:


  Counsel:

  I am fine with the proposed motion, provided it deletes paragraph 6. I never agreed to a 60 day
  extension of deadlines nor a July trial date. My issue is not with a July trial date in general. It is that
  until the Court grants the pending motion to amend I cannot even initiate the written discovery I need
  respecting the significant number of new allegations in it. We therefore first need to the Court to do
  that, or at least tell us when it expects to get around to entering an order.

  As a practical matter, if the Court grants the motion, it is extremely unlikely it will have available trial
  dates in July. We are much better off simply asking the Court to set a new Scheduling Conference, let
  Judge McDonough know the issues with which we are needing assistance and let him direct us from
  there.

  Let’s therefore file the motion without paragraph 6 an just let Judge McDonough tell us what is available
  on his calendar.

  John M. Lawhorn Attorney




  550 W. Main Street, Suite 500 | P.O. Box 39 | Knoxville, Tennessee 37901
  phone: 865.546.9321 | fax: 865.637.5249 | email: jlawhorn@fmsllp.com

  East Tennessee Employment Law Adviser Blog




Case 3:20-cv-00137-TRM-DCP Document 59-5 Filed 11/11/20 Page 1 of 2 PageID #: 587
  Notice: This electronic mail transmission may constitute an attorney-client communication that is privileged at law. It is not intended
  for transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail transmission in error, please
  delete it from your system without copying it and notify the sender by reply e-mail so that our address record can be corrected.

  For additional information about Frantz, McConnell & Seymour, LLP, including a list of attorneys, please visit our website at
  www.fmsllp.com




  From: adam@breedinglaw.com <adam@breedinglaw.com>
  Sent: Tuesday, October 20, 2020 12:30 PM
  To: John Lawhorn <jlawhorn@fmsllp.com>; Elam, Caitlyn L. <CElam@LewisThomason.com>;
  jimmy@breedinglaw.com
  Cc: McCarty, Chris W. <CMcCarty@LewisThomason.com>; matthew@breedinglaw.com;
  joy@breedinglaw.com; stef@breedinglaw.com; shelley@breedinglaw.com; Reppert, Paige
  <PReppert@LewisThomason.com>; Wheeler, Virginia K. <VWheeler@LewisThomason.com>
  Subject: RE: Proposed Joint Motion to Extend Deadlines

  John and Caitlyn,

  In light of your emails, we have revised the proposed Joint Motion to Extend Deadlines, which is now
  styled a Joint Motion for Scheduling Conference. Per John’s email, it is now a request for the Court to
  simply conduct a scheduling conference to revise the current scheduling order. Per Caitlyn’s email, it
  also suggests an extension of all dates, including trial.

  After you have reviewed, please let us know if you approve and if we have permission to sign your name
  and file.

  Best,

  Adam

  Adam R. Duggan
  Associate

  Breeding Olinzock Carter Crippen, PC
  800 South Gay Street
  Suite 1200
  Knoxville, TN 37929
  T 865.670.8535 F 865.670.8536
  adam@breedinglaw.com

  Please note the change of firm name, address, and email.

  This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
  information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this communication is
  prohibited. If you have received this communication in error, please immediately notify the sender and delete all copies of the
  original communication. Thank you for your cooperation.




Case 3:20-cv-00137-TRM-DCP Document 59-5 Filed 11/11/20 Page 2 of 2 PageID #: 588
